Exhibit 10.2
Anti-Dilution Waiver


AGREEMENT made as of this 13th day of February 2009 by and between United Energy
Corporation, a New Jersey corporation having its principal place of business at
600 Meadowlands Parkway, Secaucus, New Jersey 07094 (“United”) and Sherleigh
Associates Inc. Profit Sharing Plan, with offices located at 600 Madison Avenue,
New York, New York 10021 (“Sherleigh”).


WHEREAS, United heretofore issued Series A, Series B, and Series C common stock
purchase warrants to Sherleigh (the “Sherleigh Warrants”), to purchase an
aggregate of 5,682,667 shares of common stock of United (the “Sherleigh Warrant
Shares”) at an original exercise price of $1.00 per share and three (3) shares
of Series A Preferred currently convertible into 24,000 shares of common stock
(the “Preferred Stock”);


WHEREAS, pursuant to Section 9 of the Sherleigh Warrants, in the event that
United shall issue shares of common stock or other securities convertible into
common stock at a price less than the current exercise price of the Sherleigh
Warrants, the exercise price of the Sherleigh Warrants shall be reduced to such
lower price and the number of Sherleigh Warrant Shares shall be increased based
upon a formula set forth in such section;


WHEREAS, pursuant to Section 2(f) of the Certificate of Designation regarding
the Preferred Stock, in the event that United shall issue or sell shares of
common stock at a price less than the current exercise price of the Preferred
Stock, the conversion price of the Preferred Stock shall be reduced to such
lower price;


WHEREAS, the Company (a) has authorized the issuance of warrants to directors of
the Company exercisable at $.12 per share of common stock and to a former
employee of the Company exercisable at a price of $.30 per share of common stock
(the “New Warrants”), (b) has authorized the issuance of a convertible note to
its counsel for legal fees past due in the approximate amount of $35,000 (the
“Note”) which note is convertible into common stock at a price of $.12 per
share, and (c) has agreed to reduce the exercise price of certain options (the
“Wilen Options”) issued to its President to $.12 per share; and


WHEREAS, Sherleigh has agreed to waive the provision of Section 9 of the
Sherleigh Warrants soley with respect to the increase of the number of Sherleigh
Warrant Shares, based on the formula as set forth in such Section that would
otherwise apply as a result of the issuance of the New Warrants and the Note,
and as a result of the reduction of the exercise price of the Wilen Option .


NOW, THEREFORE, in consideration of the mutual covenants herein, it is agreed as
follows:


1.           Reduced Exercise Price.         Notwithstanding anything to the
contrary contained in the Sherleigh Warrants and the Preferred Stock, upon
issuance of the New Warrants or the Note or the reduction of the exercise price
of the Wilen Option, the exercise price of the Sherleigh Warrants and the
conversion price of the Preferred Stock shall be reduced from $1.00 to $.12 per
share.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Limited Waiver.         Sherleigh hereby waives any increase in the
number of Sherleigh Warrant Shares that would otherwise apply as a result of the
issuance of the New Warrants or the Note or as a result of the reduction of the
exercise price of the Wilen Options.
 
3.     Amendments and Waivers.  Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and the Purchasers.
 
4.     Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
 
5.     Entire Agreement.  This Agreement, including the exhibits and schedules
hereto, constitutes the entire agreement among the parties hereof with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter hereof and thereof.
 
6.    Further Assurances.  The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
 
7.    Applicable Law and Jurisdiction.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York without regard
to principles of conflicts of laws.
 
8.    Counterparts.      This Agreement may be executed by fax transmission and
in several counterparts, each of which shall be deemed to be an original but all
of which together will constitute one and the same instrument.


9.           Notice.     For the purpose of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Company shall be directed to the Secretary of the
Company, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.


[signature page follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, United Energy Corporation and Sherleigh Associates Inc.
Profit Sharing Plan have caused this Agreement to be duly executed as of the
date first written above.


United Energy Corporation
   
By:
/s/ Ronald Wilen

Name:
Ronald Wilen
Title:
Chief Executive Officer

 
Sherleigh Associates Inc. Profit Sharing
Plan
   
By:
/s/ Jack Silver

Name:
Jack Silver
Title:
Trustee


 
 

--------------------------------------------------------------------------------

 